Pursuant to Ind.Appellate Rule 65(D),
                                                                           Jul 30 2013, 7:37 am
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT:                                     ATTORNEYS FOR APPELLEE:

MARCE GONZALEZ, JR.                                         GREGORY F. ZOELLER
Dyer, Indiana                                               Attorney General of Indiana

                                                            JOSEPH Y. HO
                                                            Deputy Attorney General
                                                            Indianapolis, Indiana



                               IN THE
                     COURT OF APPEALS OF INDIANA

DOMINIQUE DEVON HAYES,                              )
                                                    )
       Appellant-Defendant,                         )
                                                    )
               vs.                                  )      No. 45A05-1211-CR-576
                                                    )
STATE OF INDIANA,                                   )
                                                    )
       Appellee-Plaintiff.                          )


                        APPEAL FROM THE LAKE SUPERIOR COURT
                            The Honorable Salvador Vasquez, Judge
                                 Cause No. 45G01-1201-FB-4


                                           July 30, 2013

                 MEMORANDUM DECISION - NOT FOR PUBLICATION

BAILEY, Judge
                                           Case Summary

        Dominique Devon Hayes (“Hayes”) pled guilty under a plea agreement to one count

of Child Molesting, as a Class B felony.1 See I.C. § 35-42-4-3. The sentencing range for a

Class B felony runs from six to twenty years, with an advisory term of ten years. I.C. § 35-

50-2-5.

        The trial court sentenced Hayes to seventeen years imprisonment. As aggravating

factors, the trial court found that Hayes had two prior felony convictions for Robbery and

Resisting Law Enforcement; that “[p]rior leniency by criminal courts” had failed to deter

subsequent criminal conduct; and that Hayes had been serving a felony sentence in

Community Corrections, from which he had absconded at the time of the instant offense.

(App. at 37.) The trial court found as mitigating factors that Hayes had admitted to his

offense and expressed remorse, but concluded that each aggravating factor alone outweighed

any mitigating factors.

        The authority granted to this Court by Article 7, § 6 of the Indiana Constitution

permitting appellate review and revision of criminal sentences is implemented through

Appellate Rule 7(B), which provides: “The Court may revise a sentence authorized by statute

if, after due consideration of the trial court's decision, the Court finds that the sentence is

inappropriate in light of the nature of the offense and the character of the offender.” Under

this rule, and as interpreted by case law, appellate courts may revise sentences after due

consideration of the trial court's decision, if the sentence is found to be inappropriate in light

1
 In exchange for his guilty plea, the State dropped two counts of Rape, each as a Class B felony. See Ind.
Code § 35-42-4-1.

                                                    2
of the nature of the offense and the character of the offender. Cardwell v. State, 895 N.E.2d

1219, 1222-25 (Ind. 2008); Serino v. State, 798 N.E.2d 852, 856-57 (Ind. 2003). The

principal role of such review is to attempt to leaven the outliers. Cardwell, 895 N.E.2d at

1225.

        Having reviewed the matter, we conclude that the sentence the trial court imposed was

not inappropriate under Appellate Rule 7(B) and does not warrant appellate revision.

Accordingly, we decline to disturb the sentence imposed by the trial court.

        Judgment affirmed.

NAJAM, J., and BARNES, J., concur.




                                              3